Citation Nr: 1419113	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  12-08 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial evaluation higher than 30 percent for major depressive disorder.

2.  Entitlement to service connection for chronic headaches with migraine headaches, secondary to service-connected meibomian gland dysfunction, blepharitis and dry eye syndrome.

3.  Entitlement to service connection for a right ankle disability.

4.  Entitlement to service connection for sleep apnea, secondary to right ankle disability.

5.  Entitlement to service connection for bilateral plantar fasciitis, secondary to right ankle disability.

6.  Entitlement to service connection for bilateral heel spurs, status post excision, secondary to right ankle disability.

7.  Entitlement to service connection for degenerative joint disease of the bilateral great toes, secondary to right ankle disability.


REPRESENTATION

Appellant represented by:	Tommy D. Klepper, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from October 1985 to October 1987.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The RO denied service connection for bilateral plantar fasciitis, bilateral heel spurs, and bilateral great toe disabilities in February 2010.  The Veteran submitted a statement in May 2010 requesting reconsideration of the RO's denial of these claims.  The Board construes this as a notice of disagreement with the February 2010 rating decision and will treat that decision as the decision on appeal with respect to those claims.  

In September 2010 the RO granted service connection for major depressive disorder and assigned a 30 percent rating, effective May 5, 2010.  The RO denied service connection for a right ankle disability and sleep apnea in a January 2011 rating decision.  Finally, the RO denied service connection for chronic headaches with migraine headaches and confirmed the 30 percent disability rating for major depressive disorder in an August 2011 rating decision.  

In July 2012, the Veteran testified before the undersigned Veterans Law Judge at a Board video conference hearing at the RO.

The issues of service connection for bilateral plantar fasciitis, bilateral heel spurs, bilateral great toe arthritis, and sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's major depressive disorder results in moderate occupational and social impairment with panic attacks more than once a week, impaired memory, disturbances of motivation and mood, and difficulty establishing and maintaining effective social relationships.  

2.  It is at least as likely as not that the Veteran's migraine headaches are proximately due to the Veteran's service-connected meibomian gland dysfunction, blepharitis and dry eye syndrome.

3.  It is at least as likely as not that the Veteran's right ankle disability was incurred in military service.






CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 50 percent, but not higher, for major depressive disorder have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9434 (2013).

2.  The criteria for entitlement to service connection for migraine headaches, secondary to meibomian gland dysfunction, blepharitis and dry eye syndrome have been met. 38 U.S.C.A. §§ 1131, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).

3.  The criteria for entitlement to service connection for a right ankle disability have been met. 38 U.S.C.A. §§ 1131, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  RO letters dated in May 2010 and January 2011 informed the Veteran of all of the elements required by 38 C.F.R. § 3.159(b), as stated above.  The Veteran was also notified that he should submit evidence demonstrating the effect that worsening of his depression had on employment, in that he was told that he could submit statements from employers as to job performance, lost time, or other information regarding how his condition affects his ability to work.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  The letters also provided the Veteran with information on how VA determines and assigns effective dates.    

Regarding the duty to assist, the RO has obtained the Veteran's service records and  VA treatment records.  The RO also has provided him with VA examinations in June 2010, June 2011, and February 2012.  All relevant records have been added to the file and considered in the below determination.  It is noted that the June 2010 QTC examination referenced a June 2009 QTC examination that is not in the file.  The Board finds that this information is not necessary to determine the present severity of the Veteran's depression as the appeals period only goes back to May 2010, the date of the Veteran's service connection claim for depression.

The Veteran has been afforded a hearing in July 2012 before the undersigned Veterans Law Judge (VLJ) in which he presented oral argument in support of his increased rating claim for major depressive disorder.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ or DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   

Here, during the July 2012 hearing, the VLJ noted the elements that were lacking to substantiate the claim and specifically sought to clarify why the Veteran (and his wife) believed his major depressive disorder represented symptoms that were worse than contemplated for a 30 percent rating.  The VLJ also sought to identify any pertinent evidence not currently associated with the claims by questioning the Veteran about his current treatment.  In addition, the Veteran volunteered his treatment history and symptoms since service.   

Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the July 2012 Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the undersigned VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

Accordingly, the duty to assist has been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal. 

The Veteran's claim for service connection for a right ankle disability has been considered with respect to VA's duty to notify and assist.  Given the favorable outcome noted below, no conceivable prejudice to the Veteran could result from this adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993). 

II.  Increased Rating for Major Depressive Disorder

The RO granted service connection for major depressive disorder and assigned a 30 percent rating, effective May 5, 2010, in a September 2010 rating decision.  The Veteran seeks a higher disability rating for his major depressive disorder.

Disability ratings are based on the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. 38 C.F.R. § 4.7. Otherwise, the lower rating will be assigned.  Id.  

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the veteran's claim is to be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  The record reflects that the Veteran's lumbar spine disability has been assigned staged ratings of 10 and 20 percent.  However, as discussed below, in this case, the record reflects that the Veteran's radiculopathy disability and dysthymia/ major depression have remained constant with respect to the applicable schedular criteria. 

The Veteran bears the burden of presenting and supporting his claim for benefits. 38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record. 38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  

The criteria for evaluating major depressive disorder are found at 38 C.F.R. § 4.130, Diagnostic Code 9434.  A 30 percent evaluation is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands, impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficultly in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

Symptoms listed in the VA's general rating formula for mental disorders serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and are not intended to constitute an exhaustive list.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002).  The nomenclature employed in the rating formula is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association  (DSM-IV). See 38 C.F.R. § 4.130. 

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, duration of psychiatric symptoms, length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  See 38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  See 38 C.F.R. § 4.126(b). 

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing DSM-IV.  The DSM-IV contains a GAF scale, with scores ranging from zero to 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual. 

The Board notes that an examiner's classification of the level of psychiatric impairment, by words or by a GAF score, is to be considered but is not determinative of the percentage rating to be assigned.  See VAOPGCPREC 10-95. 

GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 61-70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994). 

The record reveals that the Veteran had received fairly regular treatment for his major depressive disorder in 2010 from the Oklahoma City VA Medical Center (VAMC); but he testified at the July 2012 Board hearing that he had not been able to establish one-on-one therapy recently.  Reports from the visits from March 2010 to May 2010 reveal that the Veteran's major depressive symptoms include anxiety and some withdrawal.  He also had problems with sleeping, depression, and anger issues.  His GAF scores were 65.

A March 2010 treatment record notes the Veteran's testing scores indicated a moderate level of depression.   A May 2010 psychological evaluation shows the Veteran described experiencing physical tension frequently or excessively involving tension in the neck, chest, legs, arms or hands, upper and lower back, mouth or teeth, and throat, which caused him to bite his nails and lips, cross/uncross his legs, tap his fingers or legs, have fast or heavy breathing, difficulty with his speech, grip things very tightly, feel like running or doing exercises, feel dizzy or lightheaded, having a very fast, pounding heart rate, face feeling flush or warm, skin feeling cool or damp, nausea, and muscle twitches.  He noted that he was most likely to feel like this at work or in public, with strangers, and when talking on the phone. 

A June 2010 QTC examination report shows the Veteran described depressed mood, generalized loss of interest, no libido, low appetite, insomnia, irritability, agitation, low energy, and having no social life.  He indicated that the severity of his symptoms was severe and constant.  He stated that he has had difficulty with motivation and depression and trouble sleeping.  Socially he described his relationship with his family as okay and/or good. He had been married for 22 years and described his relationship with his wife as okay and his relationship with his children as good.  Occupationally he had been working as a correctional officer for 13 years and described his relationship with his supervisor and co-workers as good.  He had not lost any time from work.

On mental status examination the examiner noted that the Veteran's orientation was within normal limits; his appearance and hygiene were appropriate; his behavior was appropriate and he maintained good eye contact during the examination.  His affect and mood showed a disturbance in motivation and mood as he no longer had the drive or motivation to attend social events due to his hearing.  His communication, speech, and concentration were within normal limits.  Panic attacks were present and occurred more than once per week.  The attacks consisted of heart racing, dizziness, chest discomfort, feelings of detachment, sweating, shaking, nausea, and numbness.  There was no suspiciousness, history of delusions or hallucinations present, nor observed; and obsessive-compulsive behavior was absent.  Thought processes were appropriate; he was able to understand directions and did not have slowness of thought or appear to be confused.  His judgment was not impaired and his abstract thinking and memory were normal.  He did not have suicidal or homicidal ideation.  The Axis I diagnosis was major depressive disorder and panic disorder.  It was noted that he had severer to moderate personal relationship, psychosocial, occupational, and social environment problems.  His GAF score was 53.  

The examiner further remarked that mentally the Veteran occasionally had some interference in performing activities of daily living because he had difficulty due to his lack of motivation.  He had difficulty establishing and maintaining effective work/ school and social relationships because of his difficulty hearing people talk at times.  His psychiatric symptoms caused occupational and social impairment with reduced reliability and productivity due to panic attacks more than once a week, disturbances in motivation and mood and difficulty in establishing and maintaining effective work and social relationships.  

The Veteran underwent VA examination again in June 2011.  The examiner noted that the Veteran's symptoms included depressed mood, loss of pleasure in most activities, diminished ability to think and concentrate, recurrent thoughts about death, and poor sleep.  He noted a good relationship with his family but reported no friends outside of his family.  He had some acquaintances at work and in the neighborhood but did not socialize with them.  It was noted that his level of social functioning had not changed since the last evaluation.  Occupationally, the Veteran thought he had lost approximately one month of work due to his depression.  He typically got along with his co-workers.  The examiner commented that his occupational functioning had not changed significantly since he was last evaluated.

On mental status evaluation the Veteran was casually and appropriately dressed with good grooming and personal hygiene.  He was oriented times four.  His affect was sad and his mood appeared depressed.  He complained of difficulty with short-term memory and admitted to suicidal thoughts with no plan.  There was no impairment of thought process or communication on examination and no inappropriate behavior.  The Axis I diagnosis was major depressive disorder.  The GAF score was 60.  The examiner commented that the Veteran continued to have moderate impairment with respect to social and occupational functioning.  On the one hand he had close meaningful relationships with his wife and children but on the other hand, did not trust people outside of the family and had no friends who were not family members.  Similarly, the Veteran maintained employment for 13 years and got along with his supervisor and co-workers, but had missed 13 days of work due to his depression since January 2011.  

A private physician submitted an opinion in October 2011 that the Veteran's depression had worsened since he last saw the Veteran, as the Veteran was having more flatness of affect and more difficulty communicating with people and performing his duties at work assisting others.  He had to force himself out of bed and his joy of life had decreased.  The examiner also agreed with the previous VA psychologist's diagnosis of major depressive disorder with an "axis of 60" and found that the Veteran met the criteria for a 50 percent rating.

The Veteran underwent another VA examination in February 2012.  The examiner checked the box for the criteria that met the rating for 30 percent.  The examiner further noted that the Veteran continued to live with his wife and teenage children and that he had a good relationship with his family, except that he did not want to do social activities on his days off.  His social contact was limited to his family and his co-workers.  He noted that he missed about three to four days of work per month due to his depression.  The symptoms associated with his diagnosis included depressed mood, anxiety, suspiciousness, chronic sleep impairment, and disturbances of motivation and mood.  The Veteran stated that he wondered daily whether life was worth living but denied suicidal thoughts or plans.  The examiner noted that the Veteran had presented to this examiner in June 2011 and had the same symptoms and level of functioning as he did in June 2011.  He continued to have moderate social impairment as evidenced by his good relationships with his family members but was otherwise socially withdrawn.  Similarly the Veteran had moderate occupational impairment.  He noted that he would get up for his job every day and got along with his co-workers but also called in sick or took off early due to his depression.

The Veteran and his wife both testified regarding the Veteran's depression symptoms.  He indicated that he did not have any close relationships outside of his family and did not like to socialize.  See Board Hearing Transcript. P. 16-17.  The Veteran's wife also testified that he was antisocial.  See id. at p. 21.

The Veteran's attorney submitted a brief arguing that the Veteran met the criteria for a 50 percent rating, due to his experiencing panic attacks more than once a week, memory problems, having no friends, and impaired judgment with handling money.

In evaluating the medical evidence of record, the Board finds that the Veteran's impairment due to his major depressive disorder more closely approximates the criteria for a 50 percent rating.  Specifically the evidence shows that the Veteran has panic attacks more than once a week, impaired memory, disturbances of motivation and mood, and difficulty establishing and maintaining effective social relationships.  

While the Veteran's examination in February 2012 noted that the criteria for a 30 percent rating were met for the Veteran's depression, the examiner also noted that the Veteran's social contact was limited to his family and co-workers and that he had missed work due to his depression.  The examiner further noted that symptoms associated with his diagnosis included depressed mood, anxiety, suspiciousness, chronic sleep impairment, and disturbances of motivation and mood.  The examiner also noted that the Veteran had presented to this examiner in June 2011 and had the same symptoms and level of functioning as he did in June 2011, which supported a 50 percent rating.  

The Veteran does not meet the criteria for a 70 percent rating, as he is not shown to have more than moderate social and occupational impairment.  While he is noted as having thoughts about death, he was found not to have any suicidal or homicidal ideation.  He is not shown to be unable to establish and maintain effective relationships, as he has a good relationship with his family, co-workers, and supervisors.  Occupationally, while he has missed some work due to his depressive symptoms, he reports getting along with everyone at his job.  

In addition he does not meet any of the criteria for a 100 percent rating for major depressive disorder and is not shown to be totally impaired occupationally and socially.

The Veteran's GAF scores primarily fall in the moderate range as well, in the 50s and 60s, which is more consistent the criteria for a 50 percent rating.  Even with medication, the Veteran continued to struggle with his ongoing depression symptoms, which included depressed and anxious mood, social withdrawal, flattened affect, and sleep impairment.  While the Veteran has significant impairment related to his depression symptoms, it does not rise to the level of a 70 percent rating.  

For all the foregoing reasons, the Board finds that the evidence supports the assignment of a rating of 50 percent, but not higher, for major depressive disorder.  Therefore, entitlement to an increased rating for the impairment associated with a major depressive disorder is warranted.  The Board has considered staged ratings under Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted. 

To the extent that the Veteran has contended that his major depressive disorder is more severely impaired than the rating assigned, the preponderance of the evidence is against the claim; and the benefit of the doubt doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 
III.  Extraschedular Rating

The rating schedule represents as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2013).  To afford justice in exceptional situations, an extraschedular rating can be provided.  See 38 C.F.R. § 3.321(b). 

The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted in Thun v. Peake, 22 Vet. App. 111   (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

The symptoms associated with the Veteran's major depressive disorder (i.e., depressed and anxious mood, panic attacks, social withdrawal, flattened affect, and sleep impairment) are not shown to cause any impairment that is not already contemplated by the rating criteria.  The 50 percent rating assigned under DC 9434 contemplates symptoms such as occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, panic attacks, disturbance of motivation and mood, and difficultly in establishing and maintaining effective work and social relationships, and the Board finds that these rating criteria reasonably describe the Veteran's disability. 

For these reasons, referral for consideration of an extraschedular rating is not warranted for this claim.

IV.  Service Connection

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

A veteran also may be granted service connection for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In addition service connection is permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this regard, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992). 

Moreover, the Board notes that, in adjudicating a claim, it is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, the United States Court of Appeals for Veterans Claims (Court) has declared that, in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2. Vet. App. 614, 618 (1992).

A.  Headaches Disability

The basis of the Veteran's service connection claim for his headaches disability is that it is the result of his service-connected meibomian gland dysfunction, blepharitis and dry eye syndrome, status post chemical conjunctivitis, which causes sensitivity to light.  

There are both positive and negative medical opinions of record.  The negative opinion was from a VA examiner in May 2011, which noted that the Veteran's description of severe headaches was consistent with migraine headaches, which could be worsened in intensity by exposure to bright light.  The examiner further noted that bright light might trigger a migraine headache; however, the examiner found that a person did not become a "migraineur" by exposure to bright light or by trauma to the eyes including chemical conjunctivitis.  The examiner determined that chemical conjunctivitis and residuals did not cause the pathophysiology, which leads to migraine headaches.  Therefore, it was the examiner's opinion that it was less likely than not that the migraine headaches were caused by the Veteran's meibomian gland dysfunction blepharaitis and dry eye syndrome.  

The positive opinion consists of an opinion submitted by a private physician in October 2011, which determined that the Veteran's headaches were a result of the Veteran's service.  Specifically the physician determined that the chemical conjunctivitis and dry eye syndrome and problems the Veteran had had with his eyes subsequently made his eyes sensitive to light.  The physician further noted that the trigeminal nerve, which innervates the eyes, had been sensitized due to the chemical conjunctivitis and that this sensitization of the trigeminal nerve had resulted in migraine headache syndrome.  The physician further noted that he disagreed with the findings of the VA examiner in May 2011 and found that the Veteran did experience an aura prior to the onset of his migraine headaches.

In reviewing the medical opinions of record, the Board finds no reason to value the negative opinion over the positive opinion.  Both opinions considered the Veteran's history of injury to his eyes in service and the Veteran's complaints of sensitivity to light and headaches since that injury.  The Board finds no reason to doubt the credibility of the Veteran's statements.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).    

As noted above, when, after consideration of all evidence and material of record in a case, there is an approximate balance of positive and negative evidence regarding any material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Because there is credible supporting evidence of the occurrence of injury to the eyes in service resulting in headaches in service, a medical diagnosis of migraine headaches related to the eye disability, the Board concludes that the evidence supports the grant of service connection for migraine headache related to the eye disability.  Thus, following a full review of the record, and applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran.  See 38 C.F.R. § 3.102.  Therefore, the Veteran's claim for service connection for migraine headaches is granted.




B.  Right Ankle Disability

The Veteran has submitted statements and testimony that he injured his right ankle in service and has continued to experience problems with his ankle since then.  He indicated that he first sought treatment for his right ankle in 1992.  

The service treatment records show that the Veteran suffered an inversion injury to his right ankle in December 1986 while playing football.  Objective evaluation showed slight swelling with no discoloration.  He also had limited range of motion with pain on movement and palpation.  Neurovascularly he was intact and x-rays were negative for fracture.  He was diagnosed with right ankle sprain and given crutches and an ace wrap and was put on limited profile for one week.

After service the Veteran was referred to a podiatrist in October 1992 for heel spurs and reportedly underwent surgery to remove the heel spurs in 1992.

X-ray examination in October 2010 shows degenerative joint disease of the right ankle.  The VA examiner found that the Veteran's current right ankle disability was not secondary to the right ankle sprain in service as the medical records were silent for complaints, diagnoses, assessment or treatment of a right ankle condition.  Thus, the examiner found that the Veteran's right ankle healed with no sequelae and that there was no continuity of symptoms since service.

An April 2011 opinion from a private physician notes that after the initial injury in service the Veteran indicated that he continued to have a very unstable ankle.  The physician determined that the severe injury in the right ankle in December 1986 while in service resulted in an antalgic gait, and degenerative joint disease of the ankle.  The physician further commented that the silence of medical records for treatment does not mean that he did not have an injury with continued degeneration of the structures of the ankles.  Thus, it was the physician's medical opinion that the right ankle disability was more likely than not due to and a consequence of the Veteran's service.

Based on the foregoing, the Board finds that the evidence supports a finding that the Veteran's right ankle disability was caused by his in-service right ankle injury.  In making this determination, the Board notes that the Veteran is competent to report the symptoms of pain in the ankle since service.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Veteran is also competent to report that he suffered injury to his right ankle in service and continued to experience pain and weakness in the ankle.  See Washington v. Nicholson, 19 Vet. App. 362 (2005).  It is within the Veteran's realm of personal knowledge whether he injured his right ankle and has experienced difficulty with pain with his ankle since service. 

Moreover, the Board finds the Veteran's reports of in-service injury to the right ankle and a continuity of symptomatology since service to be credible.  His records are internally consistent, as a right ankle sprain is documented in the treatment records, and it is facially plausible that he would have continued to experience ankle pain from physical training in service.  As such, the Board finds that the Veteran's statements are credible and probative, and add weight to the overall claim.  See Struck v. Brown, 9 Vet. App. 145, 155-156 (1996).  

After a careful review of the all of the medical and lay evidence of record, the Board, in its role as a finder of fact, finds that the Veteran's reports of injury to the right ankle in service and continuity of symptomatology since service are persuasive in determining the onset and etiology of his right ankle disability. 

Regarding the medical evidence of record, there is both a positive and a negative medical opinion of record addressing the etiology of the Veteran's right ankle disability.  The Board finds no reason to value one opinion over the other, as both opinions were based on a review of the medical records and examination of the Veteran; also both opinions included a rationale.  

In weighing the medical opinions of record, the documented injury to the right ankle in service, and the statements from the Veteran regarding chronic symptomatology in the ankle for many years since service, the Board finds that the evidence is relatively equally balanced in terms of whether his present right ankle disability is related to his military service, and will resolve this reasonable doubt in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  Therefore, entitlement to service connection for a right ankle disability is warranted. 


ORDER

Entitlement to an initial evaluation of 50 percent, but not higher, for major depressive disorder is granted, subject to the rules governing the payment of monetary benefits.

Entitlement to service connection for chronic headaches with migraine headaches, secondary to service-connected meibomian gland dysfunction, blepharitis and dry eye syndrome, is granted.

Entitlement to service connection for a right ankle disability is granted.


REMAND

The Veteran also seeks service connection for bilateral plantar fasciitis, bilateral heel spurs, bilateral big toe degenerative joint disease, and sleep apnea, all secondary to a right ankle disability.  VA has not provided a medical opinion addressing whether the Veteran's disabilities of the feet and sleep apnea are related to his right ankle disability, because he was not previously service-connected for a right ankle disability.  As service connection for a right ankle disability has now been granted in this present Board decision, medical opinions addressing these other claims are now warranted.  

The Board notes that the Veteran's private physician has submitted positive medical opinions regarding the Veteran's claims for his bilateral plantar fasciitis, bilateral heel spurs, bilateral big toe degenerative joint disease, and sleep apnea.  However, it is not clear if the physician has considered all pertinent medical history and has not clearly indicated how both feet have been affected by his right ankle disability.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any ongoing treatment he has received for his feet and sleep apnea.  If the Veteran complies with the RO's request, make efforts to obtain these records and notify the Veteran of any unsuccessful attempts.

2.  Schedule the Veteran for a VA podiatry examination.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted.

The examiner also should assess whether it is at least as likely as not (50 percent or greater probability) that the current diagnosis of bilateral plantar fasciitis, bilateral heel spurs, and/or bilateral great toe arthritis was caused or aggravated (permanently worsened) beyond the natural progress of the disorder by the Veteran's right ankle disability.

Please consider the April 2011 opinion submitted by Dr. Ellis.

Please provide a complete rationale for your opinion.  If you cannot answer the above questions without resorting to speculation or remote possibility, please indicate why that is so.

3.  Schedule the Veteran for a VA sleep apnea examination.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted.

The examiner also should assess whether it is at least as likely as not (50 percent or greater probability) that the current diagnosis of obstructive sleep apnea was caused or aggravated (permanently worsened) beyond the natural progress of the disorder by the Veteran's right ankle disability (specifically as a result of deconditioning and gaining weight due to inability to exercise).  The examiner should consider and comment on the private medical opinions provided in April 2010 and April 2011 from Dr. Ellis.

Please provide a complete rationale for your opinion.  If you cannot answer the above questions without resorting to speculation or remote possibility, please indicate why that is so.

4.  After the requested examinations have been completed, the reports should be reviewed to ensure that they are in complete compliance with the directives of this remand.  If any report is deficient in any manner, it should be returned to the examiner for corrective action.

5.  Finally, readjudicate the claims on appeal.  If any of the benefits remain denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


